Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicants’ drawings and preliminary amendment filed October 19, 2020 have been received and entered.
Due to the complex nature of the claims, no request for an oral election is being made.  Please see MPEP 812.01.
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 36-43 are drawn to a method for treating a subject having or suspected of having alpha-1-antitrypsin deficiency (ATD) comprising administering to the subject a therapeutically effective amount of a composition comprising one or more of a proteotoxicity reducing agent selected from tricyclic antipsychotics, vasodilators, antibiotics/antiseptics, and aryl piperazines, classified in A61K 31/5415 and A61P 43/00.
II. Claims 44-55 are drawn to a method for treating a subject having or suspected for a proteinopathy comprising administering to the subject a therapeutically effective amount of a composition comprising one or more of a proteotoxicity reducing agent selected from tricyclic antipsychotics, vasodilators, antibiotics/antiseptics, and aryl piperazines, classified in A61K 31/5415 and A61P 43/00.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
The two inventions have separate statuses in the art as shown by their different and separate subject matter for inventive effort.  Further, a reference, which anticipates any one of the above inventions, would neither anticipate nor make obvious of the other inventions.  Each such invention is capable of supporting is own patent.  For these reasons, the restriction requirement is proper.
	
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E WEDDINGTON whose telephone number is (571)272-0587. The examiner can normally be reached M-F 1:30-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN E. WEDDINGTON
Primary Examiner
Art Unit 1629



/KEVIN E WEDDINGTON/Primary Examiner, Art Unit 1629